Citation Nr: 1735500	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for VA dependency and indemnity compensation (DIC), death pension, and accrued benefits.

 2. Entitlement to DIC. 

 3. Entitlement to death pension.

 4. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, M.B.K., and F.W.


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1950 to March 1953. He died in April 1980. The appellant seeks to establish status as the Veteran's surviving spouse for VA benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2015, the appellant appeared at an informal conference held at the Los Angeles, California RO. A summary of that conference is of record.

In March 2017, the appellant and others appeared at a hearing held at the Los Angeles, California RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

An issue concerning clear and unmistakable error was raised.  It is moot in view of the action taken below.

The issues of entitlement to DIC, death pension, and accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran married D.M. in July 1948. They were divorced in June 1956.

2. The Veteran married B.J. in April 1953. It is unclear when they separated.

3. The Veteran married M.A.F. in July 1961. They separated sometime around 1963.

4. The Veteran and appellant were later married in January 1968. They cohabitated together, had children together, and remained together until the Veteran's death in April 1980. 

5. M.A.F. filed a claim for death benefits, including entitlement to service connection for cause of the Veteran's death, in June 1983. 

6. An October 1983 rating decision denied M.A.F.'s claim of entitlement to service connection for cause of the Veteran's death. A subsequent letter to M.A.F. advised her that further information was required from her if she wished to pursue her claim, but it does not appear that a response was received.

7. The appellant filed a claim for death benefits, which was denied in June 1997. It was eventually reopened and this appeal ensued.  She has reported that she was unaware that the Veteran was married to M.A.F. at the time she and the Veteran married.


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits by virtue of a deemed valid marriage under VA law. 38 U.S.C.A. § 101(3), 103, 5107(b) (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159. As discussed below, sufficient evidence is of record to establish the appellant's status as a proper claimant. Therefore, no further notice or development is needed with respect to this matter.

Legal Principles

Under VA law, a surviving spouse of a veteran may qualify for DIC, death compensation, death pension, and/or accrued benefits, collectively known as death benefits, provided that certain marriage date requirements are satisfied. See 38 U.S.C.A. §§ 101(14), 1102(a)(2), 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.4, 3.5, 3.54, 3.1000 (2016). For DIC benefits, the surviving spouse must have been married to the veteran before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or for one year or more; or for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. § 1102, 1304; 38 C.F.R. § 3.54. 

The law provides that VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) one year or more prior to a veteran's death, or (2) for any period of time if a child was born of the marriage, or (3) was born to them before the marriage. 38 U.S.C.A. §§1102, 1304, 1541; 38 C.F.R. §3.54. The term 'surviving spouse' means a person who was the spouse of the veteran at the time of a veteran's death, and who lived with the veteran continuously from the date of marriage to the date of a veteran's death (except where there was a separation which was due to the misconduct of, or procured by, a veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of a veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. See 38 U.S.C.A. §101(3); 38 C.F.R. § 3.50.

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. §103 (c); 38 C.F.R. §3.1(j). In this case, the parties (the Veteran and the appellant) resided in California. 

Under 38 C.F.R. § 3.52, where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabitated with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death. See 38 U.S.C.A. § 103(a) (emphasis added). 

Where proof of marriage in accordance with 38 C.F.R. § 3.205(a) (2016) has been submitted, and the claimant meets the requirements of § 3.52, a claimant's signed statement that he or she had no knowledge of an impediment to marriage to the veteran will be accepted, in the absence of information to the contrary, as proof of that fact. 38 C.F.R. § 3.205(c).

The appellant has the burden to establish her status as claimant. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

Analysis

In this case, the appellant's marriage to the Veteran was not valid under the law of the place whether they resided at the time of the marriage and at the time of the Veteran's death. In this regard, the January 1968 marriage certificate shows that the Veteran married the appellant in California. The April 1980 Certificate of Death and the appellant's claim for DIC benefits show that they were residing in California when the Veteran died. Thus, California law controls in determining whether the marriage was valid. See 38 C.F.R. § 3.1(j); 38 U.S.C.A. § 103(c). California law prohibits a marriage entered into prior to the dissolution of an earlier marriage of one of the parties. In this case, any attempted marriage between the Veteran and the appellant was invalid for VA purposes by reason of the legal impediment that California does not allow married individuals to enter further marriages. See Cal. Fam. Code § 301 (Lexis 2016) (Two unmarried persons 18 years of age or older, who are not otherwise disqualified, are capable of consenting to and consummating marriage.) (Emphasis added). 

The RO found in a June 1997 rating decision that the Veteran was still married to another individual, M.A.F., at the time he entered into a marriage ceremony with the appellant in January 1968. A July 1961 marriage certificate supports this finding and while it appears that the Veteran and M.A.F. later separated, there is no divorce decree contained in the record. See 38 C.F.R. § 3.205(a). Thus, the Veteran's attempted marriage to the appellant was void under California law. 

Therefore, the Veteran's prior marriage to M.A.F. represents a legal impediment to the appellant's January 1968 marriage to the Veteran and the requirements of 38 C.F.R. § 3.52 must be applied. 

The evidence shows that the Veteran and appellant were married for many years prior to the date of the Veteran's death, that children were born of this marriage, and that the appellant cohabitated with the Veteran continuously from the date of marriage to the date of his death. See 38 C.F.R. § 3.52. The Board also notes that the Veteran's death certificate lists the appellant as the surviving spouse. 

What remains to be determined is whether the appellant was aware of the legal impediment to her marriage to the Veteran and whether a claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to his death. 

At the March 2017 hearing, the appellant testified that she was unaware of the Veteran's prior marriage to M.A.F. Although she stated that she knew about the relationship and that the Veteran had other children, she had no indication that the Veteran was married to M.A.F. She explained that prior to her marriage to the Veteran, he had stated to her that his relationship with M.A.F. was unstable and that he had become estranged from M.A.F. and his children. The appellant also pointed to her January 1968 marriage certificate, where the Veteran listed it as his second marriage and it was recorded that his previous marriage ended in a June 1956 divorce. The appellant also testified that she did not become aware of M.A.F.'s apparent marriage to the Veteran until after she had sought to obtain VA death benefits. The Board additionally observes that after being informed of M.A.F.'s prior claim, the appellant sought to challenge the validity of M.A.F.'s apparent marriage to the Veteran. Therefore, the Board finds that the appellant had no knowledge of an impediment to her January 1968 marriage to the Veteran. 

As discussed above, M.A.F. filed a claim for death benefits, including entitlement to service connection for cause of the Veteran's death, in June 1983. Her claim was denied in October 1983, and VA sent her a follow-up notification letter informing her of the steps necessary to continue her claim, but a response was never received. The Board observes that M.A.F. received an apportionment of the Veteran's benefits prior to his death, but it appears that this apportionment was only for the care of the children in her custody. There is nothing in the record to indicate that M.A.F. received or was entitled to additional benefits, and she has not been found entitled to gratuitous death benefits. In other words, despite M.A.F.'s prior claim, no individual has been found entitled to the Veteran's death benefits. 

In sum, the Board finds that the appellant's January 1968 marriage to the Veteran meets the criteria for a deemed valid marriage and that she may be considered the Veteran's surviving spouse under VA regulations. At the very least, there is an approximate balance of evidence both for and against the claim that the appellant is the Veteran's surviving spouse for the purposes of claiming VA death benefits. Under such circumstances, all reasonable doubt is resolved in favor of the appellant, and the claim will be decided on that basis. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. To that extent, the appeal is granted.



ORDER

Recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death benefits purposes is granted to this extent, pursuant to the provisions of deemed valid marriage.


REMAND

In light of the Board's finding above, the appellant's pending application for VA death benefits as the surviving spouse of the Veteran permits consideration on the merits. The Board is unable to proceed with appellate consideration of the claim on the merits at this juncture, as the RO has not yet considered it in the first instance. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must inform the appellant of the VA's duties to notify and assist her in the development of her claims of entitlement DIC, death pension, and accrued benefits.  Any indicated notice or development should be undertaken.

2. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


